Title: To Thomas Jefferson from Ebenezer Kellogg, 16 January 1808
From: Kellogg, Ebenezer
To: Jefferson, Thomas


                  
                     Hon’d, & Dear Sir 
                     
                     New Hartford Connt. 16th Jany. 1808
                  
                  I have had a great desire, & for many years, of Improving in the Arts, & Sciences.—& Espiscally in those arts, that I was bred up in, which was that of Fulling, Dying, & Dressing Woolen goods.—This desire I have Instill’d into four Sons of mine; one of which, has Invented a Shearing Machine, & Recd. Letters Patent.—Two others, older then Friend the Patentee has purchas’d half of that Patent, & have undertook to Educate him at yale College in part pay for the same, 4/10th however, now belongs to Freind, & the Remainder 1/10 to me.—& we, have found it to be very valuable; because it does the work better, then it can be done by hand, & Saves Manual Labour, to a great degree indeed; One gent. a Justice of the Peice, has given us, a Certificate, Certifying, that with one of those Machines, that he purchas’d of us, “he Shear’d, Eight hundred yards, once over, in one, Short, winters day! & better then it could be done by hand”! Another gent., govenor Lewis, of the State of NewYork, has purchas’d one of us (5 Quarters seide) together with the Patent Right, of Duches County, at five hundred Dollars; when the Machine only, cost only about $100.—Our Sales have been Rapid also, another proof, of this Utillity (viz) we have Sold 22 Machines at $150 the lowest, & from that up to $158 for the Machine, & a Right, of a Country Town: all within about 9 Months & all Esteem’d &c! But Sir, after this Short History, as a necessary Introduction; I hasten to the cheif end, or Object in view, in troubling you with a Letter, at this Time, which here follows (viz.)
                  Through the Most Influential, & Powerfull, organ, in the U. States, we want to introduce a Broad Cloth Shearing Machine into great Briton, & their get it Patented; hence we look up to the Presedent of U. States, as that only organ, of full Power, to Patronize & assist us, theirin; & to give us Imediate Information: as we are Ignorant, of the Patent Laws, in England; & of their Manner, of proceeding, when they grant Letters Patent to the foreigner, who introduces, Inventions: also, in addition to that of knowledge, we hope youll be kind enough, to hold a Secret Conference, with the Minister Mr. Rose, Just arive’d from England, & get his advice.—
                  Want to know, if its essentially necessary, for us to go personally, to England, for the purpose? also want to know, if a Pasage, can be had, with Mr. Rose, if he returns soon; & whether, its advisable, to take a pasage with him, on acct. of Safty, at this Parellous day? And also, whether Mr. Rose, would be Obligated to get out a Patent for us, & as Agent, get Bonds here, in the U. States; that the avails, Should not be Embezelled, by any one, Provided money was furnish’d, & paid to him, here, Sufficent to Reward him, & defray all other Expences of sd Patent?
                  It is to be Noted, that Secrecy however, may not be necesary, at this Period, unless we have neglected too long, since we throw in our Cavaat, at the Patent office in London, as we got govr Sullavan, of Boston last Feby, to write to Mr. Lyman, our Consul Resident at London, in our behalf, to have a Cavaat thrown in; & we Recd. a Letter last summer from Mr. Lyman, Certefying us, that a Patent was Secur’d to us, by a Cavaat, that he had thrown in; & the Money, to defray the Expence of it, was paid to Govenor Sullavan, & by him to Mr. Lyman; now we want to know, if their is a Limitation to that Cavaat, or Security; if so, plese to Secrect, at discression, & let us know, when, how, & that we must proceed in the Busness; & write to me, as soon as possible, & Inform.—But,
                  If we must go, or not, we must furnish a large Sum of Money I know, or large for us, that have but little & no more, than what we must have, to carry on the Building Machines here; & finishing Two grist Mill & a Saw Mill, that we have begun, & allmost finish’d, that has cost over $8000.—we have some faint hopes, that a Contract, might be made, with Mr. Rose Safely, through your Influence, to pay the whole Expence of Patent, & take some small share of the same, & secure the payment here, of whatever it sells for, in England, & all its Colonise,—as we intend, it shall Extend through Canada, & all the Brittish Colonise; because it must be of immense value, their; if it Extends throught the Nation; its allmost incalculable, the Saving of Manual Labour, & other Expences: for the fact, found by Experiment, is, that it will Shear Broad, Just as fast, & as well, as narrow; & that, that, will be more then a double Saving, where the cloth is only Double in width; but I must not here, attempt, an Investigation of it; but will add, that, I believe, 800 yards of Broad-Cloth, can be Sheard, once over, in a day, & by one hand, & one Machine! & that one hand, in the old way, could Shear only about 80 yds & that 30 yds, the best Judges agree with me, could not be Sheard so even & good; because the wires, that serve for under cutters, serve at the same time to guage the nap, all, of such a length, as the workman pleses; and Sheilds the Cloth, at the same time, from being cut.—Now, according to the above Statment, one hand will do more, in a day, then 26 hands, in the old way!—Besides, 26 pair of common shears, & opperations, will cost double; or four times, perhaps, as much as one Broadcloth Machine; But, Say only 9/10th. of the cost of shearing, is save’d: & Supose, the cost of Shearing in England, to be one Million Dollars annually, as Some Supose, then, of corse, nine hundred Thousand Dollars! must be the annual gain, by sd Machine, to that Nation!
                  
Now to conclude I will use my Influence, with my Sons, to have them, agree to give Mr. Rose, one tenth of the avails of said Patent, provided, he will find a Bonsman, in the United States, to Secure to us the Remainder 9/10th & also furnish him, with a complete, Broad Cloth Machine, gratis, that shall shear, over 800 yds in a day, while opperating by hand; as we fix them, so as to opperate, either by hand, or other powers.—& if you Judge it safe, plese to make this proposal to Mr. Rose—& write, & inform us, what his Reply is; & youll greatly Oblige perhaps this Nation, if this Invention, encourages the Manufacturing of Broad-Cloth here; as I hope & trust it will; as the Country is as it were, inundated by Importations into this Nation from Europe; & the Spanish Sheep by the Honle. Col. Humphry, being Introduc’d is another capital encouragement to us, I conceive; but if your complyance to my Request herein Obiges not the Nation, it will Sensably Oblige, your Friend & Huml. Sert:
                  
                  
                     Ebenr. Kellogg.
                  
               